



Exhibit 10.1




MATRIX SERVICE COMPANY
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
FOR PERSONS FORTY YEARS OF AGE AND OLDER


This Separation Agreement and Release of Claims (the “Agreement”) is hereby
entered into between Joseph F. Montalbano (“Employee”) and Matrix Service
Company, to include its parents, affiliates, and subsidiaries, and their
officers, directors, employees, board of directors, representatives,
administrators, attorneys, successors, assigns, agents or others working on
their behalf, both collectively and individually (“MATRIX” or “Company”), and
shall set forth the terms and conditions of Employee’s separation from
employment with MATRIX.


1. EMPLOYMENT END DATE.    Employee’s employment with MATRIX will terminate
effective March 31, 2020.


2. SEPARATION PAY.    In consideration of his/her acceptance of this Agreement,
MATRIX will provide Employee with Separation Pay in the amount of Eight hundred
eighty thousand seven hundred and fourteen Dollars $880,714, less customary
payroll deductions (“The Separation Pay”). Employee will receive The Separation
Pay in a lump sum within fourteen (14) days after his/her execution of this
Agreement, provided, however, the Agreement has not been revoked by Employee in
accordance with the terms herein. Also, in consideration of his/her acceptance
of this Agreement, MATRIX will reimburse Employee for COBRA expenses related to
medical, dental and vision benefit coverages for a period of 15 months through
June 30, 2021. Employee understands and agrees that The Separation Pay is
comprised of $620,214 to which he entitled under his Severance Agreement as well
as an additional cash payment of $260,500 and COBRA payments to which he is not
otherwise entitled by law, contract, or MATRIX Corporate policy and procedures,
and that MATRIX is under no obligation to offer, pay, or tender The Separation
Pay unless and until the Employee executes and signs this Agreement and
knowingly and voluntarily releases the Claims described herein. The Parties
agree that payment of The Separation Pay and COBRA payments shall not be
construed as an admission of liability for any alleged damages or wrongdoing by
MATRIX.


3. RELEASE OF ALL CLAIMS.     In exchange and consideration for The Separation
Pay and other benefits stated above, Employee hereby releases MATRIX of any and
all claims, liabilities or actions, known or unknown, which Employee presently
has, may have or which Employee ever had against MATRIX as of the execution date
of this Agreement, including but not limited to any tort claims, any contract
claims, any claims for emotional distress, any claims for breach of an expressed
or implied contract, claims of breach of the covenant of good faith and fair
dealing, claims of breach of fiduciary duty, claims of fraud and/or
misrepresentation, claims of defamation/slander/libel, claims of retaliation,
discrimination or harassment, claims of intentional or negligent infliction of
emotional distress, mental pain and suffering and anguish, claims of loss of
future earnings or profits, impairment of economic opportunities, claims of
unlawful interference with employment rights, wrongful termination, wrongful
discharge and violation of public policy, or claims under federal or state
statutes, including Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991; the Civil Rights Act of 1966; the Americans with
Disabilities Act of 1990 (ADA), as amended by the Americans with Disabilities
Act Amendments Act (ADAAA); the National Labor Relations Act, as amended; 42
U.S.C. §§1981 and 1983; the Rehabilitation Act of 1973; the Equal Pay Act of
1963, 29 USC § 201 et seq.; the Pregnancy Discrimination Act; the Genetic
Information Non-Discrimination Act of 2008; the Employee Retirement Income
Security Act of 1974, as amended; the Occupational Safety and Health Act; the
Employee Polygraph Protection Act; the Vietnam Era Veterans Readjustment
Assistance Act; the Immigration Reform and Control Act; the Family and Medical
Leave Act of 1993; the Age Discrimination in Employment Act of 1967, as amended
and the Older Worker Benefit Protection Act, and all other federal, state or
local human rights, fair employment and other such laws which may be involved in
the termination of Employee’s employment as well as any claim arising from any
MATRIX policy or procedure (“Claims”).





--------------------------------------------------------------------------------







Other than regular wages through March 31, 2021 and the payment of Employee’s
accrued but unused PTO balance, Employee affirmatively states to MATRIX that
he/she has been paid all amounts due him/her other than the payment to be made
in conjunction with the execution of this Separation Agreement, and has no claim
for any wages due and unpaid. Employee further affirmatively states to Matrix
that he/she has no claim for any unpaid minimum wage or overtime pay. Finally,
Employee also affirmatively states that he/she has not been deprived of any
personal leave time to which he/she was entitled, and that Employee makes these
affirmative statements, at least in part, to induce MATRIX to enter into this
Agreement.


4. OLDER WORKERS' BENEFIT PROTECTION ACT. To comply with the Older Workers'
Benefit Protection Act of 1990 (“OWBPA”), MATRIX has advised Employee of the
legal requirements of the OWBPA and fully incorporates the legal requirements by
reference into this Agreement as follows and in paragraph 5 below:
a.
This Agreement is written in layman's terms, and Employee understands and
comprehends its terms;



b.
Employee has been advised of his/her right to consult an attorney to review this
Agreement;



c.
Employee does not waive any rights or Claims that may arise after the date the
Agreement is executed;



d.
Employee is receiving consideration beyond anything of value to which he/she is
already entitled; and



e.
Employee acknowledges he/she has had a reasonable period of time within which to
consider this Agreement.

5. CONSIDERATION PERIOD, LIMITED REVOCATION AND EFFECTIVE DATE. Employee
acknowledges that he/she has been given a period of forty-five (45) calendar
days during which to consider whether to enter into this Agreement. Employee
further acknowledges that he/she will have seven (7) calendar days from the date
he/she signs and delivers/mails a copy of the Agreement to Nancy Austin, 5100 E.
Skelly Drive., Suite 100, Tulsa, OK 74135 during which time Employee may revoke
the Agreement as to his/her release of Claims under the ADEA and OWBPA only, by
delivering a signed and dated notice of revocation to Nancy Austin. This
Agreement becomes immediately effective and enforceable as to all Claims, except
those arising under the ADEA and OWBPA. This Agreement becomes effective and
enforceable as to Claims under the ADEA and the OWBPA when the seven (7) day
revocation period has expired if Employee has not delivered/mailed a written
revocation to Nancy Austin before that time.
6. ALL CLAIMS RELEASED.    This Agreement specifically includes, but not by way
of limitation, all Claims, known and unknown, asserted by or on behalf of
Employee against MATRIX. Employee represents and warrants that to the best of
his/her knowledge, information and belief no other person or entity is entitled
to assert any claim of any kind or character based upon or arising out of and
alleged to have been suffered by him/her in or as a consequence of Employee’s
employment and his/her relationship with MATRIX.


7. NO ADDITIONAL CLAIMS OR LAWSUITS. Employee represents that he/she has not
filed, caused to be filed, or asserted any other complaints, Claims, charges or
actions against MATRIX. This includes complaints, Claims, charges or actions
filed with any state, federal or local governmental agency and/or court, and any
arbitrator. Employee expressly acknowledges and agrees that he/she has received
payment of compensation and/or wages owed to him/her as a result of his/her
former employment with MATRIX.







--------------------------------------------------------------------------------





8. NO EFFECT ON GOVERNMENTAL ACTION. Nothing in this Agreement shall affect any
state, federal or local governmental entity from enforcing employment-related
laws, including, without limitation, those listed in Section 3 above.


9. COOPERATION AND ASSISTANCE. After Employee’s termination from employment with
MATRIX, he/she agrees to cooperate with and assist MATRIX and its
representatives and attorneys as requested with respect to any litigation,
arbitrations or other dispute resolutions by being available for interviews,
depositions and/or testimony in regard to any matters in which he/she was
involved during his/her employment with MATRIX or with respect to which he/she
has relevant information. MATRIX will reimburse Employee for his/her reasonable
travel and lodging expenses in connection with this obligation, if applicable.


10. CONFIDENTIAL INFORMATION AND TRADE SECRETS. Employee agrees that Employee
will not, unless required or otherwise permitted by law, disclose or divulge to
any other person or entity, directly or indirectly, any confidential records or
information regarding the Company, including but not limited to the following:
(i) practices, policies and or procedures; (ii) trade secrets; (iii) customer
names; (iv) any information regarding existing or prospective future business,
planning, or development; (v) contracts or proposed contracts; (vi) financial
information; (vii) staffing or personnel utilization; (viii) salary or wage
levels; (ix) privileged communications; and (x) other information deemed
confidential or proprietary not herein listed. Further Employee covenants that
he/she has not exported any Company electronic information to anyone or to
his/her home computer or any other computer.


MATRIX and Employee agree that it shall not be a violation of this Agreement for
Employee to disclose a trade secret in any of the following cases:    


a.where disclosure is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law;


b.where disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal; or


c.where disclosure is to the Employee’s attorney who is representing the
Employee in a claim that the Company retaliated against the Employee for
reporting a suspected violation of law. The Employee or the Employee’s attorney
may use the trade secret information in the court proceeding without violating
this Agreement, only if any document containing the trade secret is filed under
seal and the Employee or the Employee’s attorney does not disclose the trade
secret, except pursuant to court order. 


11. NON-INTERFERENCE and NON-SOLITICATION. Pursuant to section II.B.III of the
Employee’s Amended and Restated Severance Agreement dated January 20, 2017 the
Employee Agrees as follows:


Employee acknowledges that in recognition and consideration of the Employee’s
employment, compensation and fringe benefits, and Additional Consideration,
Employee covenants that he will not, for a period of one year immediately
following his Employment End Date, working alone or in conjunction with one or
more persons or entities, directly or indirectly: (i) solicit, contact, divert,
appropriate, or receive business from, or otherwise encourage or assist any
third party in soliciting, attempting to solicit, contacting, or receiving
business from any Customer; provided such solicitation is for the purpose of
interfering in the business of Company or related to providing competing
products or services; or (ii) induce or attempt to induce any Customer from
modifying, reducing, withdrawing, or terminating its business with MATRIX.
Employee shall not solicit, encourage or serve any person or entity which is
then engaged in the same business as MATRIX to solicit, directly or indirectly,
the hire of any MATRIX employee who directly or indirectly performs or provides
support of operations project execution, those





--------------------------------------------------------------------------------





with access to Customer information of the Company or trade secret or
confidential information of MATRIX or any Customer. Employee shall also be
prohibited from the receipt of business from a Customer of MATRIX during this
time period.
“Customer” shall mean any company, entity or business of any kind whatsoever for
any current or former MATRIX customers within the past three years of the date
of this Agreement.
12. 401(k) AND PROFIT SHARING PLANS. Employee shall have access to all vested
funds in his/her §401(k) plan and Profit Sharing Plan maintained by MATRIX, all
as provided in the appropriate Plan documents and SPD’s.
    
13. CONFIDENTIAL AGREEMENT. Employee understands and agrees that all
discussions, negotiations and correspondence relating to this Agreement and the
terms thereof are strictly confidential and that this confidentiality provision
is a material term of this Agreement. Accordingly, Employee understands and
agrees that he/she will not, unless otherwise required or permitted by law,
disclose to others any of the information regarding the terms of this Agreement,
the benefit being paid under the Agreement, the existence or amount of The
Separation Pay, or any information concerning the decision which resulted in the
Agreement, except that he/she may disclose this information to his/her attorney,
spouse, accountant, or other professional advisor to whom he/she must make such
disclosures in order for them to render professional services. Employee further
agrees that, in the event he/she should violate this confidentiality provision,
MATRIX shall be entitled to pursue any legal and/or equitable remedies available
to it, including injunctive relief and/or an action for breach of contract. The
prevailing Party in any such action shall also be entitled to recover its
reasonable expenses, including attorneys’ fees, incurred in the prosecution or
defense of said action.


14. NO APPLICATION TO SUBSEQUENT ACTS. This Agreement does not apply to acts
occurring following the execution date of this Agreement.


15. REEMPLOYMENT OR REINSTATEMENT. Employee agrees that Company has no
obligation, contractual or otherwise, to rehire, reemploy or recall him/her in
the future.


16. SEVERABILITY CLAUSE.    In the event that any of the terms or provisions of
this Agreement are found to be legally unenforceable, then the remaining terms
and conditions shall nevertheless be fully enforceable without regard to any
such provision or terms that are found to be legally unenforceable.
    
17. SOLE CONSIDERATION. Employee affirms that the only consideration for his/her
signing this Agreement are the terms stated herein; that no other promise or
agreement of any kind has been made to or with him/her by any person or entity
whomsoever to cause him/her to execute this Agreement, and that he/she fully
understands the meaning and intent of this Agreement including, but not limited
to, its final and legally binding effect.


18. BINDING UPON PARTIES AND SUCCESSORS.     This Agreement shall be binding
upon the Parties, their agents, representatives, successors and assigns.


19. MODIFIED ONLY IN WRITING. This Agreement may be modified or amended only by
a written document signed by the Parties. No waiver of this Agreement or of any
of the promises, obligations, terms or conditions contained herein shall be
valid unless it is written and signed by the Party against whom the waiver is to
be enforced.


20. TAX TREATMENT.     Employee agrees that he/she will be responsible for
satisfying any tax obligation that he/she may have or incur with regard to any
money received from MATRIX, including but not limited to The Separation Pay.
Employee expressly understands and agrees that MATRIX will report The Separation
Pay to the Internal Revenue Service by way of an IRS Form W-2.







--------------------------------------------------------------------------------





21. GOVERNING LAW AND JURISDICTION OF DISPUTES. This Agreement shall be
interpreted, construed and enforced in accordance with the laws of the State of
Oklahoma, and any action to enforce any claim hereunder shall be brought
exclusively in the courts of the State of Oklahoma.


22. SECTION HEADINGS. Section headings are used herein for the convenience of
reference and shall not affect the meaning of any provisions in this Agreement.


23. NON-DISPARAGEMENT. Both parties shall refrain from making any disparaging
statements or causing any disparaging statements to be made about the other
party, directly or indirectly, orally or in writing, to any individual, agency,
organization, company, corporation, or other entity, including but not limited
to representatives of the media and prospective employers. Further, neither
Employee nor his/her agents, nor MATRIX nor its agents, shall directly or
indirectly communicate, publish or reveal to any person or entity including any
member of the news media that he/she was unjustly, unfairly, or illegally
treated by MATRIX or any of its executives, Board Members, or employees of
MATRIX.


24. PROTECTED RIGHTS. Notwithstanding anything herein to the contrary, Employee
understands that nothing contained in this Agreement limits Employee’s ability
to file a charge or complaint with the any federal, state or local governmental
agency or commission (“Government Agencies”) and that this Agreement does not
limit Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to MATRIX.  This Agreement does not limit Employee’s right to
receive an award for information provided to any Government Agencies.


25. ENTIRE AGREEMENT. This Agreement sets forth and comprises the entire
understanding, agreement, and obligations of whatever nature or kind between the
parties with regard to the resolution of Employee’s employment status with
MATRIX. All material representations, understandings and promises of the Parties
are contained in this Agreement.


EMPLOYEE IS VOLUNTARILY AND KNOWINGLY ENTERING INTO THIS RELEASE AGREEMENT.
EMPLOYEE HAS READ AND UNDERSTANDS THIS RELEASE AGREEMENT AND AGREES TO ALL OF
ITS TERMS AND CONDITIONS.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties to
this Agreement hereby knowingly and voluntarily execute this Agreement by
signing below.










/s/ Joseph F. Montalbano         DATE: April 1, 2020
Joseph F. Montalbano                    




Joseph F. Montalbano
(PRINTED NAME)






MATRIX SERVICE COMPANY




BY: /s/ Justin D. Sheets         DATE: April 1, 2020
                                                                                   




Justin D. Sheets
(PRINTED NAME)





